        Case 3:19-cv-00516-SDD-SDJ            Document 38      12/11/19 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

CYNTHIA SPOON, SOPHIA COOK-            *            CIVIL ACTION NO. 3:19-cv-00516
PHILLIPS, and ERIC MOLL                *
            Plaintiffs,                *
                                       *
v.                                     *
                                       *
BAYOU BRIDGE PIPELINE LLC, HUB         *
ENTERPRISES, INC., P&P OFFICER         *
HERMAN MATHERNE, P&P OFFICER           *
MARK WARD, P&P OFFICER JON             *            JUDGE SHELLY D. DICK
BARBERA, P&P OFFICER HEATHER M. *
PENNINGTON, P&P OFFICER DOUGLAS *
BLACK, P&P OFFICER ANGELA ADAMS,*
SHERIFF RONALD THERIOT, DEPUTY *
SHARAY ARABIE, DEPUTY STACEY           *
BLANCHARD, DEPUTY TROY DUPUIS, *
DEPUTY GABE GAUTHIER, DEPUTY           *
WAVERSUN GUIDRY, DEPUTY NORRIS *
HUVAL, AND DEPUTY CHRIS MARTIN *
            Defendants,                *            MAGISTRATE JUDGE ERIN WILDER-
                                       *            DOOMES
 * * * * * * * * * * * * * * * * * * * *

               HUB ENTERPRISES, INC.’S ANSWER AND AFFIRMATIVE
              DEFENSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
        NOW INTO COURT, through undersigned counsel, comes Defendant, HUB

Enterprises, Inc. (“HUB”), who, answers the First Amended Complaint filed on behalf of

Plaintiffs, as follows:

    AFFIRMATIVE DEFENSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

                               AFFIRMATIVE DEFENSE NO. 1

        Defendant asserts that the complaint fails to state a federal or state claim against this

Defendant upon which relief may be granted.
         Case 3:19-cv-00516-SDD-SDJ             Document 38        12/11/19 Page 2 of 17




                                 AFFIRMATIVE DEFENSE NO. 2

        Defendant asserts that the Plaintiffs’ claims are barred by prescription or other applicable

Statute(s) of Limitations.

                                 AFFIRMATIVE DEFENSE NO. 3

        Defendant asserts that Plaintiffs have failed to mitigate their damages, if any.

                                 AFFIRMATIVE DEFENSE NO. 4

        Defendant asserts that they acted in good faith and with just cause at all times material to

this litigation.

                                 AFFIRMATIVE DEFENSE NO. 5

        Defendant asserts that none of their actions or inactions caused any injury or damage to

Plaintiffs herein.

                                 AFFIRMATIVE DEFENSE NO. 6

        Defendant asserts that the sole cause of the incident giving rise to this lawsuit and any

alleged subsequent injuries was the contributory and/or comparative negligence, neglect,

carelessness, want of due care, fault and/or strict liability of Plaintiffs. Said fault serves to bar or

reduce recovery by Plaintiffs.

                                 AFFIRMATIVE DEFENSE NO. 7

        Defendant asserts that any damage or injury sustained by Plaintiffs resulted from the

negligence, neglect, carelessness, want of due care, fault and/or strict liability of persons over

whom this Defendant exercises no authority and control and for which this Defendant cannot be

held liable.




                                                   2
         Case 3:19-cv-00516-SDD-SDJ            Document 38       12/11/19 Page 3 of 17




                                AFFIRMATIVE DEFENSE NO. 8

        Plaintiffs’ claims against Defendant are barred in whole or in part under the principles of

equitable estoppel, waiver, notification, ratification, confirmation, consent and/or laches.

                                AFFIRMATIVE DEFENSE NO. 9

        Defendant did not breach any alleged duty owed to Plaintiffs.

                               AFFIRMATIVE DEFENSE NO. 10

        Plaintiffs do not have standing to assert any of the claims brought in the complaint.

                               AFFIRMATIVE DEFENSE NO. 11

         Plaintiffs cannot establish the requisite causation between the damages that they

 allegedly suffered in this matter, which are denied, and any actions of Defendant.

                               AFFIRMATIVE DEFENSE NO. 12

         Defendant reserves the right to aver and allege any other affirmative defenses which

 may become known as discovery proceeds.

                               AFFIRMATIVE DEFENSE NO. 13

        To the extent Plaintiffs seek to recover punitive damages against this Defendant, these

damages are improper, unwarranted, not authorized by law, and unconstitutional in the context of

this litigation.

                               AFFIRMATIVE DEFENSE NO. 14

        In the event Plaintiffs should recover a judgment against this Defendant, Defendant will

be entitled to judgment, contribution, and/or indemnity over and against the co-Defendants

and/or non-parties by reason of their carelessness, recklessness, and/or negligence for the amount

of any such recovery, or a portion thereof, in accordance with the law on fault and damages.




                                                 3
         Case 3:19-cv-00516-SDD-SDJ              Document 38       12/11/19 Page 4 of 17




                                AFFIRMATIVE DEFENSE NO. 15

        This Court lacks jurisdiction over this Defendant and over the controversy forming the

basis of this litigation.

                                AFFIRMATIVE DEFENSE NO. 16

        Plaintiffs have failed to provide Defendant with an adequate proof of loss.

                                AFFIRMATIVE DEFENSE NO. 17

        This Court lacks venue as alleged in the complaint.

                                AFFIRMATIVE DEFENSE NO. 18

        Defendant is entitled to all limitation of liability contained in state law.

                                AFFIRMATIVE DEFENSE NO. 19

        Defendant respectfully requests that it be able to recover all costs of this action including

reasonable attorneys’ fees, pursuant to 42 U.S.C. § 1988.

        AND NOW, IN FURTHER ANSWER TO THE FIRST AMENDED COMPLAINT,

DEFENDANT AVERS AS FOLLOWS:

                                        Nature of the Action

                                                   I.

        The allegations of Paragraph 1 of the First Amended Complaint are denied insofar as they

pertain to HUB. In all other respects, the allegations of Paragraph 1 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                      Jurisdiction and Venue

                                                  II.

        The allegations of Paragraph 2 of the First Amended Complaint are denied.

                                                  III.

        The allegations of Paragraph 3 of the First Amended Complaint are denied.
                                                   4
        Case 3:19-cv-00516-SDD-SDJ              Document 38      12/11/19 Page 5 of 17




                                                Parties

                                                  IV.

        The allegations of Paragraph 4 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  V.

        The allegations of Paragraph 5 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  VI.

        The allegations of Paragraph 6 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 VII.

        The allegations of Paragraph 7 of the First Amended Complaint are denied insofar as they

pertain to HUB. In all other respects, the allegations of Paragraph 7 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 VIII.

        With regard to the allegations of Paragraph 8 of the First Amended Complaint, the

identity of HUB as a Louisiana corporation doing business in the State of Louisiana is admitted.

This Defendant denies any and all liability to Plaintiffs in this matter. Otherwise, the allegations

contained in Paragraph 8 of the First Amended Complaint are denied insofar as they pertain to

HUB. In all other respects, the allegations contained in Paragraph 8 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  IX.

        The allegations of Paragraphs 9 through 23 of the First Amended Complaint do not

require a response from this Defendant. However, in the abundance of caution the allegations of

                                                      5
        Case 3:19-cv-00516-SDD-SDJ               Document 38      12/11/19 Page 6 of 17




Paragraphs 9 through 23 of the First Amended Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                   X.

        The allegations of Paragraph 24 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 24 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                             FACTS RELEVANT TO ALL CLAIMS

        The Coordinated Plan to Silence Protests Against the Bayou Bridge Pipeline

                                                  XI.

        The allegations of Paragraphs 25 through 28 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                  XII.

        The allegations of Paragraph 29 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 29 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 XIII.

        The allegations of Paragraphs 30 through 31 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                 XIV.

        The allegations of Paragraph 32 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 32 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                   6
        Case 3:19-cv-00516-SDD-SDJ               Document 38      12/11/19 Page 7 of 17




                                                  XV.

        The allegations of Paragraph 33 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 33 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                    Plaintiffs’ Unlawful Arrests

                                                 XVI.

        The allegations of Paragraphs 34 through 36 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                 XVII.

        The allegations of Paragraph 37 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 37 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                XVIII.

        The allegations of Paragraphs 38 through 39 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                 XIX.

        The allegations of Paragraph 40 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 40 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  XX.

        The allegations of Paragraph 41 of the First Amended Complaint are denied.

                                                 XXI.

        The allegations of Paragraph 42 of the First Amended Complaint are denied inshesofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 42 of the First Amended

                                                   7
        Case 3:19-cv-00516-SDD-SDJ               Document 38      12/11/19 Page 8 of 17




Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 XXII.

        The allegations of Paragraphs 43 through 51 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                XXIII.

        The allegations of Paragraph 52 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 52 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                XXIV.

        The allegations of Paragraph 53 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 53 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 XXV.

        The allegations of Paragraph 54 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                XXVI.

        The allegations of Paragraph 55 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                XXVII.

        The allegations of Paragraph 56 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 56 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                      8
        Case 3:19-cv-00516-SDD-SDJ               Document 38      12/11/19 Page 9 of 17




                                               XXVIII.

        The allegations of Paragraphs 57 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                XXIX.

        The allegations of Paragraphs 58 through 65 of the First Amended Complaint are denied

for lack of sufficient information to justify a belief therein.

                       Ratification of Plaintiffs’ Unlawful Arrests:
              SMPSO’s Post-August 8 Pattern of Unlawful Arrests of Protesters

                                                 XXX.

        The allegations of Paragraph 66 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 66 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                XXXI.

        The allegations of Paragraph 67 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 67 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                XXXII.

        The allegations of Paragraph 68 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 68 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                      9
          Case 3:19-cv-00516-SDD-SDJ            Document 38      12/11/19 Page 10 of 17




                           PLAINTIFFS’ CLAIMS FOR DAMAGES

                                    Claims Under Federal Law

    I.       False Detention, Arrest, and Imprisonment in Violation of the Fourth and
             Fourteenth Amendments

                                               XXXIII.

          The allegations of Paragraph 69 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 69 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                               XXXIV.

          The allegations of Paragraph 70 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 70 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                               XXXV.

          The allegations of Paragraphs 71 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

    II.      Failure to Intervene to Prevent Unlawful Arrests

                                               XXXVI.

          The allegations of Paragraph 72 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 72 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                               XXXVII.

          The allegations of Paragraphs 73 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.




                                                  10
           Case 3:19-cv-00516-SDD-SDJ           Document 38      12/11/19 Page 11 of 17




    III.      Retaliatory Arrest for Violation of First Amendment Rights

                                              XXXVIII.

           The allegations of Paragraphs 74 of the First Amended Complaint are denied for lack of

sufficient information to justify a belief therein.

                                               XXXIX.

           The allegations of Paragraph 75 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 75 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  XL.

           The allegations of Paragraph 76 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 76 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

    IV.       Monell Liability for Violations of Plaintiffs’ Civil Rights

                                                 XLI.

           The allegations of Paragraph 77 of the First Amended Complaint do not require a

response from this Defendant.        However, in the abundance of caution the allegations of

Paragraph 77 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                                 XLII.

           The allegations of Paragraph 78 of the First Amended Complaint do not require a

response from this Defendant.        However, in the abundance of caution the allegations of

Paragraph 78 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.



                                                  11
        Case 3:19-cv-00516-SDD-SDJ            Document 38        12/11/19 Page 12 of 17




                                               XLIII.

        The allegations of Paragraph 79 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 79 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                               XLIV.

        The allegations of Paragraph 80 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of

Paragraph 80 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                               XLV.

        The allegations of Paragraph 81 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of

Paragraph 81 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                               XLVI.

        The allegations of Paragraph 82 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of

Paragraph 82 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                              XLVII.

        The allegations of Paragraph 83 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 83 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.



                                                 12
         Case 3:19-cv-00516-SDD-SDJ           Document 38        12/11/19 Page 13 of 17




                                              XLVIII.

         The allegations of Paragraph 84 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of

Paragraph 84 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                               XLIX.

         The allegations of Paragraph 85 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of

Paragraph 85 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                  Claims Under Louisiana Law

    V.      Violations of the Free Expression Protections of the Louisiana Constitution

                                                 L.

         The allegations of Paragraph 86 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 86 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                 LI.

         The allegations of Paragraph 87 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 87 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.




                                                 13
         Case 3:19-cv-00516-SDD-SDJ           Document 38        12/11/19 Page 14 of 17




                                                LII.

         The allegations of Paragraph 88 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 88 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

   VI.      Violations of the Right to Privacy, the Right to be Left Alone, and the Rights of
            the Accused Established by the Louisiana Constitution

                                                LIII.

         The allegations of Paragraph 89 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 89 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                LIV.

         The allegations of Paragraph 90 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 90 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

                                                LV.

         The allegations of Paragraph 91 of the First Amended Complaint are denied insofar as

they pertain to HUB. In all other respects, the allegations of Paragraph 91 of the First Amended

Complaint are denied for lack of sufficient information to justify a belief therein.

   VII.     Intentional Torts, Including Intentional Infliction of Emotional Distress, Assault,
            Battery, and False Imprisonment

                                                LVI.

         The allegations of Paragraph 92 of the First Amended Complaint do not require a

response from this Defendant.       However, in the abundance of caution the allegations of




                                                 14
        Case 3:19-cv-00516-SDD-SDJ          Document 38      12/11/19 Page 15 of 17




Paragraph 92 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                             LVII.

        The allegations of Paragraph 93 of the First Amended Complaint do not require a

response from this Defendant.     However, in the abundance of caution the allegations of

Paragraph 93 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                            LVIII.

        The allegations of Paragraph 94 of the First Amended Complaint do not require a

response from this Defendant.     However, in the abundance of caution the allegations of

Paragraph 94 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                             LIX.

        The allegations of Paragraph 95 of the First Amended Complaint do not require a

response from this Defendant.     However, in the abundance of caution the allegations of

Paragraph 95 of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                             LX.

        Defendant denies the allegations contained in Plaintiffs’ Prayer for Damages, including

all subparts. Defendant further denies that the Plaintiffs are entitled to judgment against it

jointly, severally, or collectively for general damages, special damages, punitive and/or

exemplary damages, or in any amount for any reason whatsoever.




                                              15
        Case 3:19-cv-00516-SDD-SDJ             Document 38       12/11/19 Page 16 of 17




                                                 LXI.

        Any introductory or unnumbered Paragraphs of the First Amended Complaint are denied

insofar as they pertain to this Defendant. In all other respects, any introductory or unnumbered

Paragraphs of the First Amended Complaint are denied for lack of sufficient information to

justify a belief therein.

                                                LXII.

        Defendant requests a trial by jury.

        WHEREFORE, Defendant, HUB Enterprises, Inc., prays that its Answer to the First

Amended Complaint be deemed good and sufficient and that after all legal delays and due

proceeding had, there be judgment herein in favor of Defendant, HUB Enterprises, Inc., and

against Plaintiffs, dismissing all Complaints, with prejudice and at Plaintiffs’ costs. Defendant

further prays for all general and equitable relief.


                                       Respectfully Submitted,

                                       MARON MARVEL BRADLEY ANDERSON & TARDY LLC


                                       /s/ Shelley K. Napolitano __________________________
                                       ROBERT E. DILLE (#23037)
                                       REBECCA A. ZOTTI (#33446)
                                       SHELLEY K. NAPOLITANO (#34692)
                                       Place St. Charles
                                       201 St. Charles Avenue, Suite 2411
                                       New Orleans, LA 70170
                                       Telephone: (504) 684-5100
                                       Facsimile: (504) 613-0067
                                       Attorneys for HUB Enterprises, Inc.




                                                  16
       Case 3:19-cv-00516-SDD-SDJ           Document 38      12/11/19 Page 17 of 17




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that a true and correct copy of the foregoing

was filed with the Court and served electronically upon all parties by operation of this Court’s

ECF system on this 11th day of December, 2019.

                                   /s/ Shelley K. Napolitano
                                SHELLEY K. NAPOLITANO




                                              17
